internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc intl br 3-plr-130641-02 date date legend corp x corp y date date date dear mr this is response to a letter dated date in which you as the authorized representative of corp x requested a private_letter_ruling on behalf of corp x that corp y and its pre-acquisition subsidiaries be permitted to change to the tax_book_value_method of asset valuation for purposes of apportioning interest_expense for tax years beginning on or after date the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination corp x is domestic_corporation that is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return on a calendar_year basis corp x’s stock is widely held and publicly traded corp x uses the tax_book_value_method of asset valuation as described in temp sec_1_861-9t for purposes of apportioning interest_expense on date corp x completed the acquisition of all of the issued and outstanding shares of stock of corp y prior to this plr-130641-02 date corp y was the common parent of an affiliated_group_of_corporations the corp y group that filed a consolidated federal_income_tax return with a date fiscal_year end prior to the merger the corp y group had used the fair_market_value_method of asset valuation as described in temp sec_1_861-9t for purposes of apportioning interest_expense as a result of the merger the corp y group will be included in corp x’s consolidated federal_income_tax return for the portion of corp x’s taxable_year that begins on date sec_864 of the internal_revenue_code provides that all allocations and apportionments of interest_expense shall be made on the basis of assets rather than gross_income temp sec_1_861-9t sets forth the rules specific to the apportionment of interest_expense temp sec_1_861-9t provides that a taxpayer may elect to determine the value of its assets on the basis of either the tax book_value or the fair_market_value of its assets temp sec_1_861-8t provides that once a taxpayer uses the fair_market_value_method the taxpayer and all related_persons must continue to use such method unless expressly authorized by the commissioner to change methods temp sec_1_861-9t provides that if the taxpayer elects the fair_market_value_method of asset valuation the taxpayer must establish the fair_market_value of its assets to the satisfaction of the commissioner otherwise the commissioner may determine the appropriate values or require the taxpayer to use the tax_book_value_method of apportionment temp sec_1_861-9t sets forth the rules for determining the fair_market_value of taxpayer’s assets under the fair_market_value_method corp x requests pursuant to temp sec_1_861-8t and sec_1 9t g ii that the corp y group be permitted to use the tax_book_value_method of asset valuation for tax years beginning on date corp x’s ruling_request states that it desires to use the tax_book_value_method because that method decreases complexity and avoids potential disagreements with the service with respect to the fair_market_value of assets avoids the cost of having fair_market_value studies performed and provides greater certainty of tax results for both the taxpayer and the service based solely upon the information submitted the representations made and the reasons given for this request the corp y group may change from the fair_market_value_method of asset valuation for purposes of apportioning interest_expense to the tax_book_value_method pursuant to temp sec_1_861-8t and sec_1_861-9t for the tax_year beginning on date plr-130641-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely anne o’connell devereaux senior technical reviewer branch office of the associate chief_counsel international
